
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11



PG&E CORPORATION
2005 SUPPLEMENTAL RETIREMENT SAVINGS PLAN


--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


1.
 
Purpose of the Plan
 
1
2.
 
Definitions
 
1
3.
 
Employer Contributions
 
3
4.
 
Eligible Employee Deferrals
 
4
5.
 
Investment Funds
 
4
6.
 
Accounting
 
5
7.
 
Distributions
 
5
8.
 
Distribution Due to Unforeseeable Emergency (Hardship Distribution)
 
7
9.
 
Domestic Relations Orders
 
7
10.
 
Vesting
 
8
11.
 
Administration of the Plan
 
8
12.
 
Funding
 
8
13.
 
Modification or Termination of Plan
 
8
14.
 
General Provisions
 
9

i

--------------------------------------------------------------------------------




PG&E CORPORATION
2005 SUPPLEMENTAL RETIREMENT SAVINGS PLAN


        This is the controlling and definitive statement of the PG&E CORPORATION
("PG&E CORP") 2005 Supplemental Retirement Savings Plan (the "Plan"). Except as
provided herein, the Plan is effective as of January 1, 2005, with respect to
all individuals who are Eligible Employees as of such date. The Plan continues
the benefit program embodied in the PG&E Corporation Supplemental Retirement
Savings Plan (the "Prior Plan"). Benefits accrued under the Prior Plan continue
to be payable under the Prior Plan pursuant to the terms and conditions of the
Prior Plan.

1.Purpose of the Plan

The Plan is established and is maintained for the benefit of a select group of
management and highly compensated employees of PG&E CORP and its Participating
Subsidiaries in order to provide such employees with certain deferred
compensation benefits. The Plan is an unfunded deferred compensation plan that
is intended to qualify for the exemptions provided in Sections 201, 301, and 401
of ERISA.

2.Definitions


The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

(a)"Basic Employer Contributions" shall mean the amounts credited to Eligible
Employees' Accounts under the Plan by the Employers, in accordance with
Section 3(c).

(b)"Board of Directors" shall mean the Board of Directors of PG&E CORP, as from
time to time constituted.

(c)"Code" shall mean the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.

(d)"Committee" shall mean the Nominating, Compensation and Governance Committee
of the Board, as it may be constituted from time to time.

(e)"Eligible Employee" shall mean an Employee who:

(1)Is an officer of PG&E CORP or any Participating Subsidiary and who is in
Officer Band 5 or above; or

(2)Is a key employee of PG&E CORP or any Participating Subsidiary and who is
designated by the Plan Administrator as eligible to participate in the Plan.

(f)"Eligible Employee's Account" or "Account" shall mean as to any Eligible
Employee, the separate account maintained on the books of the Employer in
accordance with Section 6(a) in order to reflect his or her interest under the
Plan. Accounts shall be centrally administered by the Plan Administrator or its
designee.

(g)"Employee" shall mean an individual who is treated in the records of an
Employer as an employee of the Employer, who is not on an unpaid leave of
absence, and/or who is not covered by a collective bargaining agreement;
provided, however, such term shall not mean an individual who is a "leased
employee" or who has entered into a written contract or agreement with an
Employer which explicitly excludes such individual from participation in an
Employer's benefit plans. The provisions of this definition shall govern,
whether or not it is determined that an individual otherwise meets the
definition of "common law" employee.

(h)"Employers" shall mean PG&E CORP and the Participating Subsidiaries
designated by the Employee Benefit Committee of PG&E CORP. An initial list of
the Employers is contained in Appendix A to this Plan.

--------------------------------------------------------------------------------



(i)"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing, or superseding such section.

(j)"Investment Funds" shall mean the investment funds established by the Board
of Directors and reflected from time to time on Appendix B. The Investment Funds
shall be used for tracking phantom investment results under the Plan.

(k)"Matching Employer Contributions" shall mean the amounts credited to Eligible
Employees' Accounts under the Plan by the Employers, in accordance with
Section 3(b).

(l)"Participating Subsidiary" shall mean a United States-based subsidiary of
PG&E CORP, which has been designated by the Employee Benefit Committee of PG&E
CORP as a Participating Subsidiary under this Plan and which has agreed to make
payments or reimbursements with respect to its Eligible Employees pursuant to
Section 14(d). At such times and under such conditions as the Committee may
direct, one or more other subsidiaries of PG&E CORP may become Participating
Subsidiaries or a Participating Subsidiary may be withdrawn from the Plan. An
initial list of the Participating Subsidiaries is contained in Appendix A to
this Plan.

(m)"PG&E CORP" shall mean PG&E Corporation, a California corporation.

(n)"Plan" shall mean the PG&E Corporation 2005 Supplemental Retirement Savings
Plan, as set forth in this instrument and as heretofore and hereafter amended
from time to time.

(o)"Plan Year" shall mean the calendar year.

(p)"Prior Plan" shall mean the PG&E Corporation Supplemental Retirement Savings
Plan.

(q)"Retirement" or "Retire" shall mean an Eligible Employee's "separation from
service" within the meaning of Section 401(k) of the Code, provided that the
Eligible Employee is at least 55 years of age and has been employed by an
Employer for at least five years.

(r)"RSP" shall mean, with respect to any Eligible Employee, the PG&E Corporation
Retirement Savings Plan or any predecessor qualified retirement plan sponsored
by PG&E CORP or any of its subsidiary companies.

(s)"Valuation Date" shall mean:

(1)For purposes of valuing Plan assets and Eligible Employees' Accounts for
periodic reports and statements, the date as of which such reports or statements
are made; and

(2)For purposes of determining the amount of assets actually distributed to the
Eligible Employee, his or her beneficiary, or an Alternate Payee (or available
for withdrawal), a date that shall not be more than seven business days prior to
the date the check is issued to the Eligible Employee.

In any other case, the Valuation Date shall be the date designated by the Plan
Administrator (in its discretion) or the date otherwise set forth in this Plan.
In all cases, the Plan Administrator (in its discretion) may change the
Valuation Date, on a uniform and nondiscriminatory basis, as is necessary or
appropriate. Notwithstanding the foregoing, the Valuation Date shall occur at
least annually.

2

--------------------------------------------------------------------------------



3.Employer Contributions

(a)Matching Employer Contributions. Subject to the provisions of Section 13, the
Eligible Employee's Account shall be credited for each Plan Year with a Matching
Employer Contribution, calculated in the manner provided in Sections 3(a) (1),
(2), and (3) below:

(1)First, an amount shall be calculated equal to the maximum matching
contribution that would be made under the terms of the RSP, taking into account
for such Plan Year the amount of pre-tax deferrals and after-tax contributions
the Eligible Employee elected under the RSP. For purposes of this calculation,
any amounts deferred under Subsection 4(a) of this Plan shall be treated as
pre-tax deferrals under the RSP.

(2)The calculation made in accordance with this Section 3(a) (1) above shall be
made without regard to any limitation on such amounts under the RSP resulting
from the application of any of the limitations under Code Sections 401(m),
401(a)(17), or 415.

(3)The Employer Matching Contribution to be credited to the Account of an
Eligible Employee for any Plan Year shall equal the amount calculated in
accordance with Sections 3(a) (1) and (2) above, reduced by the amount of
matching contribution made to such Eligible Employee's account for such Plan
Year under the RSP.

(b)Crediting of Matching Employer Contributions. Matching Employer Contributions
shall be calculated and credited to the Eligible Employee's Account as of the
first business day of February of the calendar year following the Plan Year and
shall be credited only if the Eligible Employee is an Employee on the last day
of Plan Year for which the amounts are credited. All such amounts shall be
invested in the SRSP Stable Value Fund.

(c)Basic Employer Contributions. Subject to the provisions of Section 13, the
Account of each Eligible Employee shall be credited for each Plan Year with a
Basic Employer Contribution, calculated in the manner provided in Sections 3(c)
(1), (2), and (3) below:

(1)First, an amount shall be calculated equal to the Basic Employer Contribution
that would be made under the terms of the RSP, taking into account for such Plan
Year the Eligible Employee's Covered Compensation under the RSP, before any
deductions for compensation deferrals elected by such Eligible Employee under
Subsection 4(a) of this Plan. For Eligible Employees as defined by
Section 2(e)(1) of this Plan, compensation shall also reflect such Eligible
Employee's Short-Term Incentive Plan awards.

(2)The calculation made in accordance with this Section 3(c)(1) above shall be
made without regard to any limitation on such amounts under the RSP resulting
from the application of any of the limitations under Code Sections 401(a)(4),
401(a)(17), or 415.

(3)The Employer Contribution to be credited to the Account of an Eligible
Employee for any Plan Year shall equal the amount calculated in accordance with
Sections 3(c)(1) and (2) above, reduced by the amount of Basic Employer
Contributions made to such Eligible Employee's account for such Plan Year under
the RSP.

(d)Crediting of Basic Employer Contributions. The Employer Contribution
attributable to an Eligible Employee's Short Term Incentive Plan award shall be
credited to an Eligible Employee's Account as of the first business day of the
month following the date on which the Short-Term Incentive Plan award is paid.
All other Employer Contributions made in respect of an Eligible Employee shall
be credited to the Eligible Employee's Account as of the first business day of
February of the calendar year following the Plan Year and shall be credited only
if the Eligible Employee is an Employee on the last day of the Plan Year for
which the amounts are credited. All such amounts shall be invested in the SRSP
Stable Value Fund.

3

--------------------------------------------------------------------------------



(e)FICA Taxes. Each Eligible Employee shall be responsible for FICA taxes on
amounts credited to his or her Account under Sections 3 and 4(d).



4.Eligible Employee Deferrals

(a)Amount of Deferral. An Eligible Employee may defer (i) 5 percent to
50 percent of his or her annual salary; and (ii) all or part of his or her Short
Term Incentive Plan awards, Long-Term Incentive Plan (LTIP) awards (other than
stock options), Perquisite Allowances, and any other special payments, awards,
or bonuses as authorized by the Plan Administrator.

(b)Credits to Accounts. Salary deferrals shall be credited to an Eligible
Employee's Account as of each payroll period. All other deferrals attributable
to allowances, awards, bonuses, and other payments shall be credited as of the
date that they otherwise would have been paid.

(c)Deferral Election. An Eligible Employee must file an election form with the
Plan Administrator which indicates the percentage of salary and the amount of
any awards, allowances, payments, and bonuses to be deferred under the Plan. The
election shall occur according to rules established by the Plan Administrator
and designed to comply with the advance election requirements under Code
Section 409A. Notwithstanding the foregoing, upon first becoming an Eligible
Employee, an election to defer shall be effective for the month following the
filing of a Deferral Election Form, provided said Form is filed within 30 days
following the date when the employee first becomes an Eligible Employee.

(d)Deferral of Special Incentive Stock Ownership Premiums. All of an Eligible
Employee's Special Incentive Stock Ownership Premiums are automatically deferred
to the Plan immediately upon grant and converted into units in the PG&E CORP
Phantom Stock Fund. The units attributable to Special Incentive Stock Ownership
Premiums and any additional units resulting from the conversion of dividend
equivalents thereon remain unvested until the earlier of the third anniversary
of the date on which the Special Incentive Stock Ownership Premiums are credited
to an Eligible Employee's account (provided the Eligible Employee continues to
be employed on such date), death, disability, or retirement of the participant,
or upon a Change in Control as defined in the LTIP. (The term "disability"
shall, for purposes of the Plan, have the same meaning as in Section 22(e)(3) of
the Internal Revenue Code.) Unvested units attributable to Special Incentive
Stock Ownership Premiums and any additional units resulting from the conversion
of dividend equivalents thereon shall be forfeited upon termination of the
Eligible Employee's employment unless otherwise provided in the PG&E Corporation
Executive Stock Ownership Program or if an Eligible Employee's stock ownership
falls below the levels set forth in the Executive Stock Ownership Program.

5.Investment Funds

Although no assets will be segregated or otherwise set aside with respect to an
Eligible Employee's Account, the amount that is ultimately payable to the
Eligible Employee with respect to such Account shall be determined as if such
Account had been invested in some or all of the Investment Funds. The Plan
Administrator, in its sole discretion, shall adopt (and modify from time to
time) such rules and procedures as it deems necessary or appropriate to
implement the deemed investment of the Eligible Employees' Accounts. Such
procedures generally shall provide that an Eligible Employee's Account shall be
deemed to be invested among the available Investment Funds in the manner elected
by the Eligible Employee in such percentages and manner as prescribed by the
Plan Administrator. In the event no election has been made by the Eligible
Employee, such Account will be deemed to be invested in the SRSP Stable Value
Fund. Eligible Employees shall be able to reallocate their Accounts between the
Investment Funds and reallocate amounts newly credited to their Accounts at such
time and in such manner as the Plan Administrator shall prescribe. Anything to
the contrary herein notwithstanding, an Eligible

4

--------------------------------------------------------------------------------



Employee may not reallocate Account balances between Investment Funds if such
reallocation would result in a non-exempt Discretionary Transaction as defined
in Rule 16b-3 of the Securities Exchange Act of 1934, as amended, or any
successor to Rule 16b-3, as in effect when the reallocation is requested. The
available Investment Funds shall be listed on Appendix B and may be changed from
time to time by the Board of Directors.

6.Accounting

(a)Eligible Employees' Accounts. At the direction of the Plan Administrator,
there shall be established and maintained on the books of the Employer, a
separate account for each Eligible Employee in order to reflect his or her
interest under the Plan.

(b)Investment Earnings. Each Eligible Employee's Account shall initially reflect
the value of his or her Account's interest in each of the Investment Funds,
deemed acquired with the amounts credited thereto. Each Eligible Employee's
Account shall also be credited (or debited) with the net appreciation (or
depreciation), earnings and gains (or losses) with respect to the investments
deemed made by his or her Account. Any such net earnings or gains deemed
realized with respect to any investment of any Eligible Employee's Account shall
be deemed reinvested in additional amounts of the same investment and credited
to the Eligible Employee's Account.

(c)Accounting Methods. The accounting methods or formulae to be used under the
Plan for the purpose of maintaining the Eligible Employees' Accounts shall be
determined by the Plan Administrator. The accounting methods or formulae
selected by the Plan Administrator may be revised from time to time but shall
conform to the extent practicable with the accounting methods used under the
Applicable Plan.

(d)Valuations and Reports. The fair market value of each Eligible Employee's
Account shall be determined as of each Valuation Date. In making such
determinations and in crediting net deemed earnings and gains (or losses) in the
Investment Funds to the Eligible Employees' Accounts, the Plan Administrator (in
its discretion) may employ such accounting methods as the Plan Administrator (in
its discretion) may deem appropriate in order to fairly reflect the fair market
values of the Investment Funds and each Eligible Employee's Account. For this
purpose, the Plan Administrator may rely upon information provided by the Plan
Administrator or other persons believed by the Plan Administrator to be
competent.

(e)Statements of Eligible Employee's Accounts. Each Eligible Employee shall be
furnished with periodic statements of his or her interest in the Plan.

7.Distributions

(a)Distribution of Account Balances. Except to the extent the Eligible Employee
has elected otherwise under this Section 7 at the time of a deferral election,
distribution of the balance credited to an Eligible Employee's Account shall be
made in a single lump sum as soon as reasonably practicable seven (7) months
following Retirement or termination of service.

In the case of an Alternate Payee (as defined in Section 9(a)), to the extent
allowable under Code Section 409A, distribution shall be made as directed in a
domestic relations order which the Plan Administrator determines is a QDRO (as
defined in Section 9(a)), but only as to the portion of the Eligible Employee's
Account which the QDRO states is payable to the Alternate Payee.

(b)"Specific Date" Distributions. By filing an irrevocable election with the
Plan Administrator, an Eligible Employee may at the time of deferral elect to
commence distribution of the specific type of income deferral for that calendar
year plus the earnings thereon (exclusive of Special Incentive Stock Ownership
Premiums) in January of any future year.

5

--------------------------------------------------------------------------------



(c)Change in Distribution Election. An Eligible Employee may change a
distribution election previously made pursuant to Section 7(b) (or in place by
default pursuant to Section 7(a)) only with respect to the portion of the
Eligible Employee's Account attributable to Eligible Employee Deferrals
(exclusive of Special Incentive Stock Ownership Premiums) and only in accordance
with the rules under Code Section 409A. Generally, a subsequent election
pursuant to this Section 7(c): (1) cannot take effect for twelve (12) months,
(2) must occur at least twelve (12) months before the first scheduled payment
under a payment at a specified date elected pursuant to Section 7(b), and
(3) must defer a previously elected distribution at least five (5) additional
years. The Plan Administrator may establish additional rules or restrictions on
changes in distribution elections.

(d)Death Distributions. If an Eligible Employee dies before the entire balance
of his or her Account has been distributed (whether or not the Eligible Employee
had previously terminated employment and whether or not installment payments had
previously commenced), the remaining balance of the Eligible Employee's Account
shall be distributed to the beneficiary designated or otherwise determined in
accordance with Section 7(g), as soon as practicable after the date of death.

(e)Special Incentive Stock Ownership Premiums. Distributions attributable to
Special Incentive Stock Ownership Premiums shall only be made as soon as
reasonably practicable (7) months after an Eligible Employee terminates
employment, Retires, or dies, and shall only be made in the form of one or more
certificates for the number of vested Special Incentive Stock Ownership Premium
units, rounded down to the nearest whole share.

(f)Effect of Change in Eligible Employee Status. If an Eligible Employee ceases
to be an Eligible Employee, the balance credited to his or her Account shall
continue to be credited (or debited) with appreciation, depreciation, earnings,
gains or losses under the terms of the Plan and shall be distributed to him or
her at the time and in the manner set forth in this Section 7; provided,
however, that if an Eligible Employee terminates employment with an Employer
other than by reason of Retirement, the entire balance credited to his or her
Account shall be distributed in a lump sum cash payment as soon as reasonably
practicable seven (7) months following termination of employment.

(g)Payments to Incompetents. If any individual to whom a benefit is payable
under the Plan is a minor or if the Plan Administrator determines that any
individual to whom a benefit is payable under the Plan is incompetent to receive
such payment or to give a valid release therefor, payment shall be made to the
guardian, committee, or other representative of the estate of such individual
which has been duly appointed by a court of competent jurisdiction. If no
guardian, committee, or other representative has been appointed, payment may be
made to any person as custodian for such individual under the California Uniform
Transfers to Minors Act (or similar law of another state) or may be made to or
applied to or for the benefit of the minor or incompetent, the incompetent's
spouse, children or other dependents, the institution or persons maintaining the
minor or incompetent, or any of them, in such proportions as the Plan
Administrator from time to time shall determine; and the release of the person
or institution receiving the payment shall be a valid and complete discharge of
any liability of PG&E CORP with respect to any benefit so paid.

(h)Beneficiary Designations. Each Eligible Employee may designate, in a signed
writing delivered to the Plan Administrator, on such form as it may prescribe,
one or more beneficiaries to receive any distribution which may become payable
under the Plan as the result of the Eligible Employee's death. An Eligible
Employee may designate different beneficiaries at any time by delivering a new
designation in like manner. Any designation shall become effective only upon its
receipt by the Plan Administrator, and the last effective designation received
by the Plan

6

--------------------------------------------------------------------------------



Administrator shall supersede all prior designations. If an Eligible Employee
dies without having designated a beneficiary or if no beneficiary survives the
Eligible Employee, the Eligible Employee's Account shall be payable to the
beneficiary or beneficiaries designated or otherwise determined under the RSP.

(i)Undistributable Accounts. Each Eligible Employee and (in the event of death)
his or her beneficiary shall keep the Plan Administrator advised of his or her
current address. If the Plan Administrator is unable to locate the Eligible
Employee or beneficiary to whom an Eligible Employee's Account is payable under
this Section 7, the Eligible Employee's Account shall be frozen as of the date
on which distribution would have been completed in accordance with this
Section 7, and no further appreciation, depreciation, earnings, gains or losses
shall be credited (or debited) thereto. PG&E CORP shall have the right to assign
or transfer the liability for payment of any undistributable Account to the
Eligible Employee's former Employer (or any successor thereto).

(j)Plan Administrator Discretion. Within the specific time periods described in
this Section 7, the Plan Administrator shall have sole discretion to determine
the specific timing of the payment of any Account balance under the Plan.



8.Distribution Due to Unforeseeable Emergency (Hardship Distribution)

A participant may request a distribution due to an unforeseeable emergency
(within the meaning of Code Section 409A) by submitting a written request to the
Plan Administrator. The Plan Administrator shall have the authority to require
such evidence as it deems necessary to determine if a distribution is warranted.
If an application for a hardship distribution due to an unforeseeable emergency
is approved, the distribution shall be payable in a method determined by the
Plan Administrator as soon as possible after approval of such distribution.
After receipt of a payment requested due to an unforeseeable emergency, a
participant may not make additional deferrals during the remainder of the Plan
Year in which the recipient received the payment. A participant who has
commenced receiving installment payments under the Plan may request acceleration
of such payments in the event of an unforeseeable emergency. The Administrator
may permit accelerated payments to the extent such accelerated payment does not
exceed the amount necessary to meet the emergency.

9.Domestic Relations Orders

(a)Qualified Domestic Relations Orders. The Plan Administrator shall establish
written procedures for determining whether a domestic relations order purporting
to dispose of any portion of an Eligible Employee's Account is a qualified
domestic relations order (within the meaning of Section 414(p) of the Code) (a
"QDRO").

(1)No Payment Unless a QDRO. No payment shall be made to any person designated
in a domestic relations order (an "Alternate Payee") until the Plan
Administrator (or a court of competent jurisdiction reversing an initial adverse
determination by the Plan Administrator) determines that the order is a QDRO.
Payment shall be made to each Alternate Payee as specified in the QDRO.

(2)Time of Payment. Payment may be made to an Alternate Payee in the form of a
lump sum, at the time specified in the QDRO, but no earlier than as soon as
practicable following the date the QDRO determination is made.

(3)Hold Procedures. Notwithstanding any contrary Plan provision, prior to the
receipt of a domestic relations order, the Plan Administrator may, in its sole
discretion, place a hold upon all or a portion of an Eligible Employee's Account
for a reasonable period of time (as determined by the Plan Administrator) if the
Plan Administrator receives notice that

7

--------------------------------------------------------------------------------



(a) a domestic relations order is being sought by the Eligible Employee, his or
her spouse, former spouse, child or other dependent, and (b) the Eligible
Employee's Account is a source of the payment under such domestic relations
order. For purposes of this Section 9(a)(3), a "hold" means that no withdrawals,
distributions, or investment transfers may be made with respect to an Eligible
Employee's Account. If the Plan Administrator places a hold upon an Eligible
Employee's Account pursuant to this Section 9(a)(3), it shall inform the
Eligible Employee of such fact.

10.Vesting

Except as provided in Section 4(d), an Eligible Employee's interest in his or
her Account at all times shall be 100 percent vested and nonforfeitable.

11.Administration of the Plan

(a)Plan Administrator. The Employee Benefit Committee of PG&E CORP is hereby
designated as the administrator of the Plan (within the meaning of
Section 3(16)(A) of ERISA). The Plan Administrator delegates to the Senior Human
Resource Officer for PG&E CORP, or his or her designee, the authority to carry
out all duties and responsibilities of the Plan Administrator under the Plan.
The Plan Administrator shall have the authority to control and manage the
operation and administration of the Plan.

(b)Powers of Plan Administrator. The Plan Administrator shall have all
discretion and powers necessary to supervise the administration of the Plan and
to control its operation in accordance with its terms, including, but not by way
of limitation, the power to interpret the provisions of the Plan and to
determine, in its sole discretion, any question arising under, or in connection
with the administration or operation of, the Plan.

(c)Decisions of Plan Administrator. All decisions of the Plan Administrator and
any action taken by it in respect of the Plan and within the powers granted to
it under the Plan shall be conclusive and binding on all persons and shall be
given the maximum deference permitted by law.

12.Funding

All amounts credited to an Eligible Employee's Account under the Plan shall
continue for all purposes to be a part of the general assets of PG&E CORP. The
interest of the Eligible Employee in his or her Account, including his or her
right to distribution thereof, shall be an unsecured claim against the general
assets of PG&E CORP. While PG&E CORP may choose to invest a portion of its
general assets in investments identical or similar to those selected by Eligible
Employees for purposes of determining the amounts to be credited (or debited) to
their Accounts, nothing contained in the Plan shall give any Eligible Employee
or beneficiary any interest in or claim against any specific assets of PG&E
CORP.

13.Modification or Termination of Plan

(a)Employers' Obligations Limited. The Plan is voluntary on the part of the
Employers, and the Employers do not guarantee to continue the Plan. PG&E CORP at
any time may, by appropriate amendment of the Plan, suspend Matching Employer
Contributions and/or Basic Employer Contributions or may discontinue Matching
Employer Contributions and/or Basic Employer Contributions, with or without
cause.

(b)Right to Amend or Terminate. The Board of Directors, acting through its
Nominating and Compensation Committee, reserves the right to alter, amend, or
terminate the Plan, or any part thereof, in such manner as it may determine, for
any reason whatsoever.

8

--------------------------------------------------------------------------------



(1)Limitations. Any alteration, amendment, or termination shall take effect upon
the date indicated in the document embodying such alteration, amendment, or
termination, provided that no such alteration or amendment shall divest any
portion of an Account that is then vested under the Plan.



(c)Effect of Termination. If the Plan is terminated, the balances credited to
the Accounts of the Eligible Employees affected by such termination shall be
distributed to them at the time and in the manner set forth in Section 7;
provided, however, that the Plan Administrator, in its sole discretion, may
authorize accelerated distribution of Eligible Employees' Accounts as of any
earlier date.



14.General Provisions

(a)Inalienability. Except to the extent otherwise directed by a domestic
relations order which the Plan Administrator determines is a QDRO (as defined in
Section 9(a) or mandated by applicable law, in no event may either an Eligible
Employee, a former Eligible Employee or his or her spouse, beneficiary or estate
sell, transfer, anticipate, assign, hypothecate, or otherwise dispose of any
right or interest under the Plan; and such rights and interests shall not at any
time be subject to the claims of creditors nor be liable to attachment,
execution, or other legal process.

(b)Rights and Duties. Neither the Employers nor the Plan Administrator shall be
subject to any liability or duty under the Plan except as expressly provided in
the Plan, or for any action taken, omitted, or suffered in good faith.

(c)No Enlargement of Employment Rights. Neither the establishment or maintenance
of the Plan, the making of any Matching Employer Contributions, nor any action
of any Employer or Plan Administrator, shall be held or construed to confer upon
any individual any right to be continued as an Employee nor, upon dismissal, any
right or interest in any specific assets of the Employers other than as provided
in the Plan. Each Employer expressly reserves the right to discharge any
Employee at any time, with or without cause or advance notice.

(d)Apportionment of Costs and Duties. All acts required of the Employers under
the Plan may be performed by PG&E CORP for itself and its Participating
Subsidiaries, and the costs of the Plan may be equitably apportioned by the Plan
Administrator among PG&E CORP and the other Employers. Whenever an Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it shall be done and performed by any officer or employee of
the Employer who is thereunto duly authorized by the board of directors of the
Employer. Each Participating Subsidiary shall be responsible for making benefit
payments pursuant to the Plan on behalf of its Eligible Employees or for
reimbursing PG&E CORP for the cost of such payments, as determined by PG&E CORP
in its sole discretion. In the event the respective Participating Subsidiary
fails to make such payment or reimbursement, and PG&E CORP does not exercise its
discretion to make the payment on such Participating Subsidiary's behalf,
participation in the Plan by the Eligible Employees of that Participating
Subsidiary shall be suspended. If at some future date, the Participating
Subsidiary makes all past-due payments and reimbursements, plus interest at a
rate determined by PG&E CORP in its sole discretion, the suspended participation
of its Eligible Employees eligible to participate in the Plan will be
recognized. In the event the respective Participating Subsidiary fails to make
such payment or reimbursement, an Eligible Employee's (or other payee's) sole
recourse shall be against the respective Participating Subsidiary, and not
against PG&E CORP. An Eligible Employee's participation in the Plan shall
constitute agreement with this provision.

(e)Applicable Law. The provisions of the Plan shall be construed, administered,
and enforced in accordance with the laws of the State of California and, to the
extent applicable, ERISA.

(f)Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included.

(g)Captions. The captions contained in and the table of contents prefixed to the
Plan are inserted only as a matter of convenience and for reference and in no
way define, limit, enlarge, or describe the scope or intent of the Plan nor in
any way shall affect the construction of any provision of the Plan.

9

--------------------------------------------------------------------------------








APPENDIX A


EMPLOYERS
(As of January 1, 2005)

        —PG&E Corporation

        —All Participating Subsidiaries

Participating Subsidiaries (as of January 1, 2005):

        —Pacific Gas and Electric Company

        —All U.S. subsidiaries of the above-named corporations

10

--------------------------------------------------------------------------------








APPENDIX B


INVESTMENT FUNDS
(as of January 1, 2005)

Participating Investment Funds as of January 1, 2005

1.AA Utility Bond Fund accrues interest on the amount invested in this fund. The
interest rate is equal to the AA Utility Bond Yield reported by Moody's Investor
Services.

2.PG&E Corporation Phantom Stock Fund converts contributions and transferred
amounts into units of phantom common stock valued at the closing price of a
share of PG&E Corporation common stock on the contribution/transfer date. If the
transfer request is received after the market closes, the following day's
closing price will be used. Thereafter, the value of a unit shall fluctuate
depending on the price of PG&E Corporation common stock. Each time a dividend is
paid on common stock, an amount equal to such dividend shall be credited to the
account as additional units.

3.SRSP Large Company Stock Index Fund seeks to match the performance of the S&P
500 Index. The Fund invests in all 500 stocks in the S&P 500 Index in proportion
to their weightings in the Index. The S&P 500 provides exposure to about 85% of
the market value of all publicly traded common stocks in the United States. The
strategy of investing in the same stocks as the S&P 500 Index minimizes the need
for trading and results in lower expenses. The Fund is managed by State Street
Global Advisors (SSgA).

4.SRSP International Stock Index Fund seeks to match closely the performance of
the MSCI EAFE Index. The Fund invests in all of the stocks in the MSCI EAFE
Index in proportion to their weightings in the Index. The strategy of investing
in the same stocks as the MSCI EAFE minimizes the need for trading and results
in lower expenses. The Fund is managed by State Street Global Advisors (SSgA).

5.SRSP Conservative Asset Allocation Fund is a pre-mixed portfolio of commingled
stock and bond funds. The Fund will invest approximately 60% in Fixed Income
Securities, 30% in U.S. Large Cap Equities, 5% in U.S. Small Cap Equities, and
5% in International Equities. The underlying funds are managed by State Street
Global Advisors (SSgA). These funds are combined and rebalanced daily by
Fidelity Management Trust Company on direction from PG&E Corporation.

6.SRSP Moderate Asset Allocation Fund is a pre-mixed portfolio of commingled
stock and bond funds. The Fund will invest approximately 40% in Fixed Income
Securities, 42% in U.S. Large Cap Equities, 8% in U.S. Small Cap Equities, and
10% in International Equities. The underlying funds are managed by State Street
Global Advisors (SSgA). These funds are combined and rebalanced daily by
Fidelity Management Trust Company on direction from PG&E Corporation.

7.SRSP Aggressive Asset Allocation Fund is a pre-mixed portfolio of commingled
stock and bond funds. The Fund will invest approximately 55% in U.S. Large Cap
Equities, 20% in Fixed Income Securities, 10% in U.S. Small Cap Equities, and
15% in International Equities. The underlying funds are managed by State Street
Global Advisors (SSgA). These funds are combined and rebalanced daily by
Fidelity Management Trust Company on direction from PG&E Corporation.

8.SRSP Stable Value Fund seeks to provide safety of principal and liquidity
while providing a higher return over time than that offered by money market
funds. The Fund invests in diversified portfolio investment contracts issued by
insurance companies, banks, and other financial institutions. An investment
contract is an agreement where the issuer promises to pay a specific rate of
return to the holder for a period of time. The quality of the promise depends on
the

11

--------------------------------------------------------------------------------



financial strength of the issuer. The Fund may also hold a small percentage of
cash or other short-term investments. The Fund is managed by PRIMCO Capital
Management.

9.SRSP Bond Index Fund seeks to match the returns of the Lehman Brothers
Aggregate Bond Index. The Fund invests primarily in government, corporate,
mortgage-backed, and asset-backed fixed-income securities. The Fund invests in a
well-diversified portfolio that is representative of the broad domestic bond
market. The Lehman Brothers Aggregate Bond Index is an unmanaged market-value
weighted index of investment-grade, fixed-rate debt issues, including
government, corporate, asset-backed, and mortgage-backed securities, with
maturities of one year or more. The Fund is managed by State Street Global
Advisors (SSgA).

10.SRSP Small Company Stock Index Fund seeks to match the performance of the
Russell Small Cap Completeness Index. The Fund invests in all of the stocks in
the Russell Special Small Cap Completeness Index in proportion to their
weightings in the Index. These stocks represent about 15% of the market value of
all publicly traded common stocks in the United States. The strategy of
investing in the same stocks as the Russell Small Cap Completeness Index
minimizes the need for trading and results in lower expenses. The Fund is
managed by State Street Global Advisors (SSgA).

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.11



PG&E CORPORATION 2005 SUPPLEMENTAL RETIREMENT SAVINGS PLAN
TABLE OF CONTENTS
PG&E CORPORATION 2005 SUPPLEMENTAL RETIREMENT SAVINGS PLAN
APPENDIX A
APPENDIX B
